Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tommy Owens appeals the district court’s, order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and conclude that a genuine dispute of material fact exists regarding whether Owens exhausted his administrative remedies. However, we con- . elude that the district court correctly held in the alternative that Defendants are entitled to qualified immunity. See United States ex rel. Drakeford v. Tuomey, 792 F.3d 364, 375 (4th Cir. 2015) (“[W]e may *173affirm a district court’s ruling on any-ground apparent in the record.”) Accordingly, we affirm the district court’s order and modify the order to reflect a dismissal with prejudice. Owens v. Butler, No. 5:15-ct-03033-FL (E.D.N.C. Feb. 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED AS MODIFIED